Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Energy Recovery, Inc. San Leandro, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-152142, 333-165559, 333-180076, and 333-212707) of Energy Recovery, Inc. of our reports dated March 9, 2017, relating to the Consolidated Financial Statements and Financial Statement Schedule, and the effectiveness of Energy Recovery, Inc.'s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP San Jose, California March 9, 2017
